DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “back face” of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wymore (US 2019/0126868).
Wymore discloses a vehicle (10) comprising a bumper (14), a plurality of frame brackets (27), and a skid plate assembly (20) coupled to the frame brackets (27), as shown in Figures 1-6.  The skid plate assembly (20) comprises a main body (31) having a first portion (33), a second portion (35), a front surface (55), a rear surface (52), and a plurality of mounts located below brackets (27), as shown in Figures 1 and 6.  A light source (43) has a first end, a second end, and a face directed to opening (39) through which light is directed, as shown in Figure 5.  The end faces are adjacent to brackets (41) when assembled.  The skid plate assembly (20) extends below the bumper (14), as shown in Figure 1.  The front surface (55) of the main body (31) defines an opening (39) that exposes the light source (43), as shown in Figures 4 and 5 and disclosed in paragraphs [0029] and [0030].  In reference to claim 2, the first and second portions (33,35) of the main body (31) are planar surfaces, as shown in Figures 2, 4, and 6.  In reference to claim 3, the first portion (33) extends along an underside of the vehicle to protect a plurality of vehicle components from impact, as shown in Figures 1, 2, and 6.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to angle the light source of Wymore between 15 degrees and 60 degrees relative to horizontal to provide light in a region that is not adequately illuminated by the headlights to improve driver visibility.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wymore (US 2019/0126868), as applied to claim 1, in view of Hare et al. (US 2019/0337476).
Wymore, as modified, does not disclose the bumper is integral with the skid plate assembly.
Hare et al. teaches forming a bumper integral with a skid plate assembly, as shown in Figure 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the bumper integral with the skid plate assembly of Wymore, as modified, as taught by Hare et al., resulting in the frame brackets being integral with the bumper to reduce the number of parts to reduce the number of assembly steps.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wymore (US 2019/0126868), as applied to claim 1.
Wymore, as modified, does not explicitly disclose the angle between the first and second portions.
.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wymore (US 2019/0126868), as applied to claim 1, in view of Hardy et al. (US 2010/0102579).
Wymore, as modified, does not disclose the fasteners can slide along the grooves.
Hardy et al. teaches forming elongated grooves (99) in a vehicle structure to allow sliding for adjustment, as shown in Figure 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the grooves of Wymore, as modified, as elongated grooves, as taught by Hardy et al., to allow fasteners to slide in the groove to allow adjustment for proper fitting.
Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        September 14, 2021